On remittitur from the Court of Appeals, order of the Supreme Court, New York County (Edward J. Greenfield, J.), entered September 26, 1984, which denied defendants-appellants’ motion for summary judgment, reversed, on the law and in the exercise of discretion, and the motion for summary judgment is granted and the complaint dismissed, with costs.
The facts are set forth in the memorandum of this court (114 AD2d 812).
The Court of Appeals, while agreeing with the conclusion, indicated that the reason given was incorrect, and the matter was remitted for the exercise of discretion (67 NY2d 1044). Concur—Murphy, P. J., Kupferman, Ross and Rosenberger, JJ.